The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicants’ amendments/remarks received March 3, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-60, 67-68, 73-84 are canceled.  Claims 61-66, 69-72, 85-92, to SEQ ID NO: 113 (shuttle agent), nuclear localization sequence (subcellular targeting domain), nuclease (polypeptide cargo), are under consideration.

Priority:  This application is a 371 of 	PCT/CA2017/051205, filed October 11, 2017, which is a CIP of U.S. Application 15666139, filed August 1, 2017, now U.S. patent 9982267, which claims benefit of provisional applications 62/407232, filed October 12, 2016, and 62/535015, filed July 20, 2017.

Objections and Rejections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 92 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 92 is a product claim dependent on claims 91 and 61, respectively.  The claim does not recite any additional components to the product that further limits said claim.  The recitation of an intended use (i.e. comprised in a pharmaceutical composition) in a product claim does not further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Reply:  In view of Applicants’ amendments/remarks, the previous 35 U.S.C. 112(d) rejection of claims 79-84 is withdrawn.  However, newly presented claim 92 is rejected under 35 U.S.C. 112(d) for the reasons noted above.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 61-66, 69-72, 85-92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9982267 (‘267).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘267 patent claims relate to a shuttle agent and a polypeptide cargo to be delivered intracellularly, where the shuttle agent has the same structural features and properties, and used for the same purpose.  The instant claims recite a protein transduction composition comprising said shuttle agent and a polypeptide cargo.  The ‘267 patent claims recite contacting target eukaryotic cells with the shuttle agent and polypeptide cargo, the shuttle agent at a concentration sufficient to increase the percentage or proportion of the polypeptide cargo to be delivered into the target eukaryotic cells.  The ‘267 patent specification discloses shuttle agent concentrations sufficient to increase the transduction of the polypeptide cargo include concentrations up to 50 μM (see at least col. 37-38).  Therefore, it be obvious that the ‘267 patent claims reasonably provide for a formulation or composition for protein transduction comprising the shuttle agent and polypeptide cargo, thereby arriving at the instant claims and a shuttle agent concentration of at least 2.5 μM to increase transduction efficiency and cytosolic delivery of the polypeptide cargo.  The components and/or features of the shuttle agent and/or polypeptide cargo recited in the instant independent claim and dependent claims are all also recited in the ‘267 patent claims.

Reply:  In view of Applicants’ amendments/remarks, the previous art rejections and the nonstatutory double patenting rejections over the ‘687 and ‘421 patents are withdrawn.  However, the claims remain rejected on the ground of nonstatutory double patenting over the ‘267 patent for the reasons noted above and herein.
Regarding Applicants’ remarks that instant claim 61 recites both the shuttle agent and the polypeptide cargo lack a cell penetrating domain, the remarks are not persuasive.  The claims of the ‘267 patent do not recite that there is a cell penetrating domain present with the shuttle agent and/or polypeptide cargo; therefore, the ‘267 patent claims can be deemed to recite a shuttle agent having the same structural features and properties recited in the instant claims, and used for the same purpose.
Regarding Applicants’ remarks that the ‘267 patent claims do not recite the shuttle agent is present at a concentration of at least 2.5 μM, the remarks are not persuasive.  The ‘267 patent claims recite the shuttle agent at a concentration sufficient to increase the percentage or proportion of the polypeptide cargo to be delivered into the target eukaryotic cells.  The ‘267 patent specification discloses shuttle agent concentrations sufficient to increase the transduction of the polypeptide cargo include concentrations up to 50 μM (see at least col. 37-38).  Therefore, it be obvious that the ‘267 patent claims reasonably provide for a formulation or composition for protein transduction comprising the shuttle agent and polypeptide cargo, thereby arriving at the instant claims and a shuttle agent concentration of at least 2.5 μM to increase transduction efficiency and cytosolic delivery of the polypeptide cargo.  The components and/or features of the shuttle agent and/or polypeptide cargo recited in the instant independent claim and dependent claims are all also recited in the ‘267 patent claims.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656